Citation Nr: 0932447	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
due to exposure to herbicides.

2.	Entitlement to service connection for rheumatic heart 
disease, due to exposure to herbicides.

3.	Entitlement to service connection for a skin rash, due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to  the 
benefits sought on appeal.

The Board will decide the claim on appeal for service 
connection for rheumatic heart disease. The remaining issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on his part concerning these 
claims. 


FINDING OF FACT

There is no competent evidence that the Veteran currently has 
rheumatic heart disease.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
rheumatic heart disease are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated May 2006. The August 2006 Statement of 
the Case (SOC) explained the general criteria to establish a 
claim for entitlement to service connection. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to the May 2006 notice letter provided information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice correspondence sent met this standard in that it 
preceded issuance of the July 2006 rating decision on appeal.  

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
and private outpatient treatment, service treatment records 
(STRs), and service personnel records. Since there is no 
evidence to indicate or suggest the Veteran currently has 
experiences rheumatic heart disease, the Board is not 
requesting a VA Compensation and Pension examination to 
clarify the relevant diagnosis of the disability claimed or 
determine its etiology.                  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi,            16 Vet. App. 370 (2002). In support of 
his claim, the Veteran has provided several lay statements. 
He has not requested the opportunity to appear at a hearing 
at any point. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.
Analysis of the Claim

The Veteran alleges that he developed rheumatic heart disease 
incidental to exposure to herbicides while stationed in 
Korea. However, there is no indication of a current medical 
diagnosis of the disability claimed. Therefore, this claim is 
being denied.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran in his May 2006 VA Form 21-526, his formal 
Application for Compensation Benefits identified relevant 
treatment for rheumatic heart disease from a private 
physician with a general medical practice, since 1981.                       
In accompanying correspondence the Veteran explained that 
during the 1980s he developed a heart problem that was 
diagnosed as rheumatic heart disease, and he took Lanoxin to 
control irregular heart beats. 

VA outpatient records indicate that a June 2006 chest x-ray 
study showed that heart size was within normal limits. There 
were no abnormalities noted.




Treatment records obtained from Dr. C.S., a physician with 
the general medical practice that had treated the Veteran for 
several years, include an October 2004 report which observed 
that the Veteran had a history of irregular heart rhythm just 
over ten years previously, and was on Lanoxin. There was no 
diagnosis or assessment pertaining to a cardiovascular or 
heart disorder.

In view of the preceding, a competent diagnosis of a current 
claimed disability involving rheumatic heart disease is not 
of record. There is no recent diagnosis of such a disorder in 
the VA or private clinical history. A treating private 
physician has indicated that the Veteran had a history of an 
irregular heartbeat from more than ten years previously, but 
assuming this was symptomatic of an underlying condition of 
rheumatic heart disease, this medical history is too remote 
to help establish a current diagnosis of a disability. In its 
decision in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) the Court held that provided the claimant has a 
disability at the time a claim for compensation is filed, 
there is sufficient evidence of a current disability, even 
though that disability resolves prior to VA's adjudication of 
the claim. Here, however, this more expansive definition of a 
"current" disability  would not be of substantive benefit 
given that the Veteran's symptom of an irregular heartbeat 
itself preceded filing of his 2006 VA compensation claim by 
more than a decade. 

The initial criterion to establish service connection is 
competent evidence of the disability claimed. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability.").            See also Hicks v. West, 12 
Vet. App. 86, 89 (1998); Brammer v. Derwinski,               
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect."). 

There is no competent evidence in this case that the Veteran 
presently has the disorder claimed, of rheumatic heart 
disease. Absent competent evidence of an identified 
disability, a claim for service connection cannot be 
substantiated.              The Board has also considered the 
Veteran's own assertions in adjudicating this claim; however, 
as a layperson without the requisite background and training 
his statements on a matter to consist of the diagnosis of a 
current claimed disability        are not dispositive, and 
require consistent medical evidence. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for rheumatic heart disease. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for rheumatic heart disease, as due to 
exposure to herbicides,    is denied.


REMAND

Further development is required as to the Veteran's claims 
for service connection for diabetes mellitus and a skin rash, 
to consist of taking appropriate measures to confirm whether 
he had herbicide exposure during his military service.

Under applicable law, those diseases that are listed at 38 
C.F.R. § 3.309(e) shall be presumptively service connected if 
there are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service. 38 C.F.R. § 3.307(a)(6)(ii). Diabetes mellitus is 
among the conditions for which service connection may be 
established pursuant to 38 C.F.R. § 3.309(e). 
 
The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to herbicides led to the development of the claimed 
disability after service. See Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).

The Veteran contends that he developed both diabetes mellitus 
and a skin rash incidental to exposure to herbicides while 
stationed in Korea between February 1968 and March 1969. His 
unit of assignment was the D Company, 335th Maintenance 
Battalion. The Veteran alleges that his unit rotated along 
the Demilitarized Zone (DMZ) twice during his tour of duty in 
Korea.

There are specific procedures in place to determine whether a 
veteran who served in Korea may have had herbicide exposure, 
where the claimant alleges service along the DMZ between 
April 1968 and July 1969. See VA Adjudication Procedure 
Manual, M21-1MR Part IV, Subpart ii, Chapter 2, Section C. 
There is a designated list of units from during the above-
referenced time period for which it has already been 
established were stationed along the DMZ, and thus likely 
were in proximity to the use of herbicides. Provided the 
claimant's unit of assignment is not among those listed, VA 
will contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) to determine if this identified unit 
was ever present at the DMZ.    

In this matter the Veteran's unit of assignment, the 335th 
Maintenance Battalion,   is not among those which 
definitively were stationed along the DMZ. Consequently, the 
next step in development of the case is to inquire with the 
JSRRC as to the exact location(s) of this unit for the time 
period the Veteran had service           in Korea and whether 
it supported any of the units so designated as having been 
presumed to herbicide exposure.
   
If confirmation of likely herbicide exposure is obtained, a 
VA examination should be arranged with respect to a claimed 
skin rash, to determine whether this disorder has any direct 
causal connection to such hazardous exposure. Combee, supra. 

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC must contact the U.S. Army 
and Joint Services Records Research Center 
and request information as to whether the 
Veteran's unit of assignment while in 
Korea, the 335th Maintenance Battalion, 
was stationed along the Demilitarized Zone          
at any point between February 1968 and 
March 1969. 

2.	Provided only there is any objective 
confirmation that            the Veteran's 
unit of assignment was stationed along the 
DMZ, and thus indicating likely herbicide 
exposure,           the RO/AMC will afford 
the Veteran a comprehensive physical 
examination, to be conducted by a 
qualified physician, to ascertain whether 
a claimed skin rash is related to any 
incident of active service. The following 
considerations will govern the 
examination:

a.	The claims file, and a copy of 
this remand, will be made reviewed 
by the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

b.	After conducting any interviews 
with the Veteran or any appropriate 
clinical testing,       the VA 
examiner must initially indicate 
whether the Veteran currently has a 
form of skin rash,   and state the 
precise diagnosis. The examiner 
must further indicate whether any 
such diagnosed disorder is related 
to an incident of active military 
service, including exposure to 
herbicides while stationed in 
Korea.

c.	The examiner must state the 
medical basis or bases for his 
opinion. However, if the examiner 
cannot respond to the inquiry 
without resort to speculation, he 
or she should so state, and further 
state what specific information is 
lacking as to providing a non-
speculative opinion. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for diabetes mellitus, 
and a skin rash, both as due to exposure 
to herbicides.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal        are 
not granted to the Veteran's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 




By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the Veteran           does not report for any 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


